Mr. President, first of all, I should like to congratulate you on your election as President of the current session of the General Assembly and I am confident that you will preside well and make positive contributions to the current session.
86.	New and important victories have been won by the people of all countries in their struggle against colonialism, imperialism and hegemonism since the start of the twenty-eighth session of the General Assembly last year. The numerous third world countries have become the main force in the revolutionary struggle against the two hegemonic Powers. More and more people have seen through the so called detente played up by the superPowers. All the basic contradictions in the world are further sharpening, particularly the contradiction between the two superPowers on the one hand and the people of all countries on the other and the contradiction between, the two superPowers themselves. It is now evident to all that the world today is amidst more intense turbulence and unrest.
87.	What should be noted here first is the great October war in the Middle East. The heroic people of Egypt, Syria, Palestine and other Arab countries, in defiance of superPower obstruction and disruption, boldly took up arms and successfully rebuffed Israeli Zionist aggression. This fight exploded the myth of Israeli "invincibility", upset the state of "no war, no peace" imposed by the superPowers and demonstrated the might of the united struggle of the Arab people.
88.	In this Middle East war, the Arab countries used oil as a weapon to deal a heavy blow at Zionism and hegemonism. This was a historic, pioneering action. Its impact far exceeds the scope of the Arab people's anti-imperialist struggle. It has opened up a new dimension for the third world's struggle in defense of national resources against imperialist plunder and exploitation.
89.	The African people's struggle for national liberation has made great progress. Portugal is one of the oldest colonial empires. The downfall of the former Fascist regime in Portugal is a victory for the African people, who have persevered in a long armed struggle, as well as for the Portuguese people, who have persistently opposed the reactionary colonial war.
90.	The peoples of IndoChina have steadily achieved new successes in their struggle against United States aggression and for national liberation. The VietNamese people have carried on an unremitting struggle for the strict implementation of the Paris Agreement of 27 January 1973 and against the Nguyen Van Thieu clique's violations of the Agreement. In Laos, the Provisional Government of National Union has been formed. The Cambodian people have grown ever stronger in their fight against the traitorous Lon Nol clique. The struggle of the Korean people for the independent and peaceful reunification of their fatherland has won ever wider support. There is a growing tendency among the SouthEast Asian countries to free themselves from superPower interference and contention.
91.	The struggle of the Latin American peoples against hegemonism and in defense of their State sovereignty, independence and national economic rights and interests has continued to surge forward. Those peoples initiated the struggle fair the zone of exercise of their maritime rights of 200 nautical miles, which has become the common demand of the great majority of nations.
92.	The Asian, African and Latin American peoples have supported each other in struggle, and they have become ever more keenly aware that unity is strength. At various conferences, they have strongly denounced colonialism, racism, Zionism, imperialism and hegemonism. Their just struggles and those of the people of other countries, supporting and complementing each other, are pounding away at the old international order, which the superPowers vainly attempt to maintain.
93.	In the past year, the contention between the two superPowers, the United States and the Soviet Union, for spheres of influence and world hegemony has become more intense. This is a fact which no agree menu between them can cover up. The Soviet leadership has lauded these agreements to the skies, as if the mere conclusion of agreements between the United States and the Soviet Union would bring detente to the whole world and usher in a "new stage of history", namely, a "world without war". "Detente" has become a kind of quack medicine hawked by the Soviet leadership everywhere. But none of us will forget that it was after the reaching of a stack of agreements at the second United StatesSoviet talks that the Middle East war broke out, and that it was after the reaching of more agreements at the third United StatesSoviet talks that the Cyprus events occurred.
So then, where is the "detente"? Has not there been ample manifestation of the contention between the two superPowers during the Middle East war and the Cyprus events?
94.	To keep a "balance of power" the United States and the Soviet Union reached certain agreements on "strategic arms limitation". But is has become more evident since their third summit talks that, at bottom, these agreements serve the purpose of bigger and more intensified contention. As far as balance is concerned, it has always been relative and temporary whether in nature or in human society, while imbalance is absolute and constant. In the real life of today, there is in fact no "balance of power" between the two superPowers. Instead, each side is desperately trying to outstrip and overwhelm the other, and the wildest arms race is on. No wonder the superPower with the label of "socialism" has, of late, arrogantly boasted that it is "on a historic offensive along the entire front of the global confrontation", and that the pace of its advance is "rapid".
95.	Lenin pointed out: "The content of imperialist politics is 'world domination' and the continuation of this politics is imperialist war." So long as imperialism and social imperialism exist, there will be the danger of war, and genuine detente or "lasting peace" will be impossible. Today, the danger of war comes from the superPowers. One superPower is trying by hook or by crook to carry out infiltration and expansion abroad and squeeze into the other superPower's spheres of influence in Europe and other parts of the world in order to supersede that superPower and realize its own wild ambition of world domination. With this fierce contention between the superPowers going on as it is, eventually either the superPowers will go to war against each other or the people will rise in revolution; either the war will give rise to revolution, or revolution will prevent the war. As Chairman Mao Tsetung has said: "The danger of a new world war still exists, and the people of all countries must get prepared. But revolution is the main trend in the world today."
96.	By stepping up their contention for world hegemony, the two superPowers are bound to hasten the process of their turning into their own opposites. Nowadays, not only have the third world countries risen one after another in revolt against them, but the second world countries in between the superPowers and the third world have also stood up to resist in various ways control and bullying by the superPowers. Beset by troubles at home and abroad, both superPowers are having a very tough' time. One superPower has already overstretched itself and is in a dilemma, unable to attend to all its troubles at the same time. The other superPower is in an even worse predicament. It has wild ambitions but lacks strength, and its difficulties abound. They are both in the plight described by the Chinese verse: "Flowers fall off, do what one may." Overestimation of the strength of the superPowers does not square with the facts. In the final analysis, it is not the one or two superPowers but the people of the world in their thousands of millions who determine the destiny of the world.
97.	The Chinese delegation would now like to state its views on a number of questions confronting the General Assembly at its current session. First, we
would like to state our views on Africa's fight against colonialism.
98.	China consistently supports the liberation struggles of all oppressed nations and peoples and considers this to be her bounden internationalist duty. In Africa, we firmly support the peoples of Mozambique, Angola, Zimbabwe, Namibia, Azania and other regions in their just struggle against colonialism and racism. We hail the birth of the Republic of GuineaBissau and warmly welcome its admission to the United Nations. We firmly demand that Spain terminate its colonial domination in Spanish Sahara and sincerely hope that the Arab countries concerned will work together with the people of Spanish Sahara to seek a reasonable solution to the existing questions of this region through friendly consultations on the basis of unity against colonialism.
99.	We hold that the colonial peoples can win national liberation only by relying mainly on their own efforts to wage a tit for tat struggle against colonialism. Moribund colonialism relies on armed force to carry on its deathbed struggle, and it will never step down from the stage of history unless it is defeated by the armed struggle of the colonial peoples. Both the birth of the Republic of GuineaBissau and the more recent agreement on the independence of Mozambique are in essence the result of the long and persistent armed struggle of the people of GuineaBissau and Mozambique, and are by no means favors bestowed by colonialism.
100.	The downfall of the former Fascist regime in Portugal, which persisted in the colonial war, is, of course, an important event. But this development in no way implies that Portugal will bring independence to the colonial peoples on a silver platter. Recently, under the pressure of the people, the new Portuguese Government had to recognize the right to independence of the peoples in the Portuguese colonies. This is a manifestation of the general trend. But it is yet to be seen whether the new Portuguese Government will suit its actions to its words. Even when that Government has reached an agreement with a colony, it remains to be seen whether the agreement will truly by implemented. The declaration of the Assembly of the Heads of State and Government of the Organization of African Unity [OAU] adopted at the eleventh ordinary session points out that, if Portugal does not take a clear position on the right to total independence of its colonies in Africa, there will be no other way but pursuit and intensification of the struggle for national liberation.
101.	We warmly endorse this correct stand. According to our experience in China, all reactionaries habitually use counterrevolutionary dual tactics, and we must use revolutionary dual tactics to deal with them. Armed struggle is fundamental, but negotiations are not excluded. Sometimes negotiating is tit for tat; and sometimes not negotiating is also tit for tat. Even in negotiations one must base oneself on fighting. In the course of negotiations, the fundamental interests of the people must be protected. The armed forces of the people must be strengthened, and not weakened.
102.	Moreover, it must be pointed out that while old line colonialisms have not died out, neo colonial isms of various descriptions, including the neo colonialism flaunting the banner of socialism are stepping up their infiltration. These neocolonialisms are sowing discord among African countries and within the national liberation movements to split and demoralize them in a vain attempt to supplant old line colonialisms and control the regions concerned. Sharp vigilance should be maintained against this. The future of the African liberation struggle is bright, but the road ahead remains tortuous. We believe that the great and increasingly awakening African people, strengthening their unity and persevering in a long struggle, will certainly surmount all difficulties and triumph in the end.
103.	Second, on the Mi 'die East question, we wish to say the following.
104.	The Arab people brought about an excellent situation through fighting the October war. This war has strengthened the confidence of the Arab people in victory over the Israeli aggressor and broken the stalemate that was deliberately created by the superPowers. Now, a disengagement has been effected between Egypt and Israel and between Syria and Israel, but the Middle East question is still far from being settled.
105.	The essence of the Middle East question lies in Israeli Zionist aggression and the contention between the two superPowers, the United States and the Soviet Union, for hegemony in the Middle East versus the struggle of the Palestinian and other Arab peoples against aggression and hegemony.
106.	The Chinese Government and people always support the just struggle of the Palestinian and other Arab peoples. From the very beginning, we have refused to have any contact with the Israeli Zionists, who persist in aggression. We have firmly opposed the contention between the two superPowers in the Middle East and opposed their support of and connivance with Israel, and we have constantly exposed the truth that social imperialism is giving sham support while actually attempting to control the Palestinian and other Arab peoples.
107.	It is well known that the United Nations has held innumerable discussions on the Palestine question and adopted countless resolutions thereon, of which the one referred to most often is Security Council resolution 242 (1967). All these resolutions have the common feature of twisting the question of the restoration of the Palestinian.people's national rights into a so called "question of refugees". This is a gross injustice. We have always opposed it and will continue to oppose it.
108.	Now, the Arab countries have proposed the discussion of the question of Palestinian national rights at the General Assembly session, so that all countries may hear directly the voices of the millions of Palestinian people and the 100 million Arab people and so that more countries may understand and support their just position. This is entirely necessary.
109.	The restoration of Palestinian national rights and the recovery of the lost Arab territories form a struggle that is an integral whole. There can be no settlement of the Middle East question so long as the lost Arab territories are not recovered and Palestinian national rights are not restored. Whatever maneuvers they may engage in, the two superPowers will never succeed in their attempt to sacrifice the Palestinian national rights and undermine the militant unity of the Palestinian and other Arab peoples.
110.	We hope that the United Nations will rectify its longstanding unjust attitude on the Palestine question, recognize the Palestinian people's national rights and support their restoration. But historical experience merits attention. No unrealistic hopes should be pinned on United Nations resolutions. In the final analysis, the Arab countries can recover their lost territories and the Palestinian people can regain their national rights only by relying on their own close unity and unremitting struggle, with the support of the peoples of the whole world.
111.	Third, our views on the question of Cyprus are as follows.
112.	The question of Cyprus is a legacy of imperialist colonial rule. The internal cause of the recent eruption in Cyprus is the lack of a satisfactory solution to the question between the two communities on the island; and its external cause is the attempt of each of the two superPowers to put this island of strategic importance under its own influence and control.
113.	One superPower stirred up trouble by pulling wires behind the scenes. The other superPower, pretending to "uphold" the independence of Cyprus and feeling anxious, like an ant on a hot pan, issued one government statement after another, supporting one side one day and the other side the other, sowing discord and fanning the flames of trouble. Racking its brains for ingenious devices, it turned up with proposals, first for the sending of a "United Nations special mission" and then for the convening of an international conference with the participation of the five permanent members of the Security Council. Anyone with a discerning eye will see that its "mischievous" actions serve neither the interests of the independence of Cyprus nor the interests of the Greek and Turkish communities or the countries directly related to these communities, but are aimed at meddling in the Cyprus question and further squeezing into the eastern Mediterranean. In quest of hegemony in the Mediterranean, it has redoubled its efforts to threaten, cajole, subvert and undermine the Balkan countries, causing their grave uneasiness and aggravating tension in this region.
114.	We hold that the independence, sovereignty and territorial integrity of Cyprus must be respected. We hope that a reasonable solution will be found so that the Greek and Turkish communities can live together in equality and harmony. Cyprus, Turkey and Greece are all friends of China. We have all suffered from imperialist tactics of sowing discord and divide and rule. As for the questions left over from history, we believe that they will not be difficult to resolve so long as the Greek and Turkish communities in Cyprus and the countries concerned seek to do so by peaceful means and through patient consultations. We should be constantly on guard against superPower meddling and intervention.
115.	Fourth, on the questions of the South Asian subcontinent and nuclear free zones, we hold the following views.
116.	The dismemberment of Pakistan by India with the backing of the Soviet Union gave rise to turbulence and unrest on the South Asian subcontinent. Great efforts have been made by the Government of Pakistan to promote a normalization of relations between India, Pakistan and Bangladesh. By April this year, the Indian Government had finally implemented in full the resolutions of the General Assembly and Security Council of 1971 on the ceasefire between India and Pakistan, the withdrawal of troops and the repatriation of prisoners. This ought to have created favorable conditions for the relaxation of the situation on the South Asian subcontinent. But a new wave arose when the previous one had barely subsided. In May, India exploded a nuclear device allegedly for peaceful purposes. In June, the Indian Government imposed on the people of Sikkim the so called "Government of Sikkim Bill", which it had concocted singlehandedly. And, more recently, the Indian Parliament adopted a constitutional amendment, making Sikkim a so called "associate state" of India. To put it bluntly, this is the annexation of Sikkim. It is another naked act of expansionism perpetrated by the Indian Government after dismembering Pakistan by armed force.
117.	The Indian Government's annexation of Sikkim has aroused the opposition of the Sikkimese people as well as the Indian people and met with condemnation by India's neighbors and world public opinion. The Soviet propaganda organs, alone, sing the praises of India. This shows that Soviet revisionist social imperialism is the boss behind the scenes of Indian expansionism.
118.	The Soviet Union is unscrupulous in its efforts to interfere in, subvert, divide and control the South Asian countries. It is conspiring to engineer another dismemberment of Pakistan. It dreams of opening a corridor to the Indian Ocean to serve its interests in its contention with the other superPower for hegemony in the South Asian subcontinent and the Indian Ocean. The two superPowers are competing with each other in setting up military bases in the Indian Ocean, some of which are overt bases while others are covert ones, nominally for civilian, but actually for military, use. The turbulent situation in South Asia and the Indian Ocean calls for vigilance.
119.	The turbulence and unrest in South Asia totally contradict the desire for peace of the peoples of all countries in this region. The proposal put forward by Pakistan for the establishment of a nuclear free zone in South Asia [AI9706] is entirely, reasonable. China gives it her firm support. We also firmly support the proposal of Iran and Egypt for the establishment of a nuclear weapon free zone in the Middle East [AI9693 and Add./J]. China is a nuclear country, although her nuclear weapons are still in the experimental stage. We are developing nuclear weapons for defense and for breaking the nuclear monopoly and ultimately destroying the .nuclear weapons. The Chinese Government has solemnly declared on many occasions that at no time and in no circumstances will China be the first to use nuclear weapons. It consistently holds that the nuclear countries should undertake not to use or threaten to use nuclear weapons against nonnuclear countries or nuclear free zones. We are ready to make such an undertaking in regard to the proposed nuclear free zones in South Asia and the Middle East. We hope that all the other nuclear countries will do the same.
120.	Fifth, I turn to the questions of Cambodia and IndoChina.
121.	In the past year, the Cambodian people have continued to win new victories in their war against United States aggression and for national salvation. The People's Armed Forces of National Liberation of Cambodia launched sustained offensives on all fronts and kept annihilating the effective strength of the enemy. The liberated zone is expanding and becoming ever more consolidated. The Royal Government of National Union of Cambodia under the leadership of Prince Norodom Sihanouk, head of State of Cambodia, is the Cambodian people's sole lawful Government. It has been recognized by more than 60 countries, and its friendly relations with third world countries are developing steadily. It enjoys a high international prestige. After the tour of Prince Sihanouk, Deputy Prime Minister Khieu Samphan visited many countries in Asia, Africa and Europe this year. They were both accorded a warm welcome in the countries they visited. The just struggle of the Cambodian people has won support on an ever wider scale from people all over the world.
122.	The traitorous Lon Nol clique is a handful of national scum repudiated by the people of Cambodia. This clique is rent by disunity and beset with numerous contradictions. In the areas under its rule, the economic situation is deteriorating and mass movements are raging like a storm. It is in a dire plight. Of late, it has advanced a proposal for socalled "peace negotiations", attempting to achieve a demagogic effect. We all know that the key to restoring peace in Cambodia lies :n the cessation of United States aggression and interference in Cambodia. So, the purpose of that socalled proposal is simply to cover up the fact of United States aggression and interference in Cambodia and prolong the moribund life of the Lon Nol clique. The Royal Government of National Union of Cambodia has already opposed and rejected that proposal. The Chinese Government resolutely supports the solemn and just stand of the Royal Government of National Union of Cambodia.
123.	It is utterly illegal for the Lon Nol clique to usurp Cambodia's seat in the United Nations. Last year, some people used procedural tactics to postpone for a year the discussion on the question of restoring the lawful rights of the Royal Government of National Union of Cambodia. That was wholly unjustifiable. The Chinese Government firmly maintains that this session of the General Assembly should adopt a resolution to immediately expel the representatives of the traitorous Lon Nol clique and restore to the Royal Government of National Union of Cambodia its rightful seat.
124.	More than one year has elapsed since the signing of the Agreement on ending the war in Viet Nam, but peace has not yet been restored in South Viet Nam. The Provisional Revolutionary Government of the Republic of South Viet Nam has worked tirelessly for the strict implementation of the Paris Agreement. But its efforts have met with obstruction and sabotage from the Saigon administration. Relying on massive United States military aid, the Saigon administration refuses to implement important provisions of the Paris Agreement, with the result that the situation in South Viet Nam has thus far remained tense. We demand that the United States Government strictly comply with the Paris Agreement and stop its involvement and interference in South Viet Nam, so that peace can really be restored in Viet Nam.
125.	The Provisional Revolutionary Government of the Republic of South Viet Nam is the authentic representative of the South Viet-Namese people. The Paris Agreement recognizes the fact that there exist two administrations in South Viet Nam, namely, the Provisional Revolutionary Government of the Republic of South Viet Nam and the Saigon administration. It is unreasonable that the United Nations should accept only the observer of one side, that is, the Saigon administration. To rectify this irrationality, we hold that the Provisional Revolutionary Government of the Republic of South Viet Nam should be invited to send its observer to the United Nations.
126.	Sixth, with regard to the Korean question, our views are as follows.
127.	The General Assembly at its last session reached a consensus on the Korean question, confirmed the three principles of Korea's independence, peaceful reunification and great national unity and decided to dissolve the United Nations Commission for the Unification and Rehabilitation of Korea.1 This was a welcome development.
128.	The facts over the past year show that the United Nations should not rest content with the progress made but should continue to go forward. The Democratic People's Republic of Korea has made many efforts to push ahead the north south dialog and promote the independent and peaceful reunification of Korea. But all these efforts have been unreasonably rejected by the South Korean authorities. The proposals on minor issues advanced by the South Korean authorities are wholly aimed at covering up their unwillingness to conduct negotiations on the fundamental question of reunifying the north and the south. What they really want is division, not reunification. On the pretext of a so called threat from the north, the South Korean authorities have taken a series of "emergency measures", depriving the South Korean people of all basic democratic rights. They have arrested, tried, imprisoned or murdered large numbers of people of various strata who call for democracy, freedom and peaceful reunification, ranging from young students and professors to political figures. Even people like former President Yoon Bo Sun and Catholic Bishop Chi Hak Soun have not escaped such persecution. Before the case of kidnapping Kim Dae Jung is closed, the South Korean authorities have already gone ahead with more sinister actions. Today, South Korea is in fact under the reign of terror of a Fascist dictator. It is mainly because they have the backing of United States troops that the South Korean authorities dare so feverishly to repress the people and sabotage the north south dialog. In order to eliminate outside interference in Korea and promote the independent and peaceful reunification of Korea, the withdrawal of foreign forces from South Korea is entirely necessary.
129.	In paragraph 2 (c) of the explanatory memorandum attached to the request for the inclusion in the agenda of the twenty ninth session of an additional item on the question of Korea, which was submitted by the United States and other countries [see A/9741 and Add. 15], it is asserted that the United States troops under the United Nations flag have not interfered in the internal affairs of the host country. This makes a mockery of common sense. Does not the presence of tens of thousands of United States troops serve to embolden the South Korean rulers, to say the least? The consensus of the last session of the General Assembly affirmed that the reunification of North and South Korea should be achieved by peaceful means without interference by outside force. As a logical consequence of affirming this principle, the foreign troops under the United Nations flag should be withdrawn from South Korea. As for the statement contained in the draft resolution annexed to the explanatory memorandum that "tension in Korea has not been totally eliminated", well, to put it bluntly, this is another way of referring to the so called threat from the north, which is a myth that has long been exploded. By now even that neighboring country which has all along supported South Korea no longer believes in this myth. The assertion that the "United Nations Command" cannot be withdrawn because of the existence of this "threat" is sheer deception.
130.	The Chinese delegation is firmly against that draft resolution. It strongly maintains that the current session of the General Assembly should discuss and adopt the draft resolution submitted by Algeria and other countries for the withdrawal of all foreign troops stationed in South Korea under the flag of the United Nations [see Al9703/Add.3].
131.	Seventh, the Chinese delegation's views on the question of disarmament are the following.
132.	It is quite understandable that disarmament is a matter of concern to people when the arms race, and especially the nuclear arms race, between the two superPowers has become more intense and glaring. But hopes are one thing, reality another. For instance, we all talked about disarmament here a year ago. Now, after a year has passed, have the armaments accumulated by the two superPowers decreased, or have they increased? In our view, they have increased. Is the danger of war greater or less than last year? In our view, at least one cannot say it is less.
133.	Why is this so? First, because the two superPowers are fiercely contending with each other on a global scale. And their arms expansion and war preparations serve their policy of hegemonism. Secondly, because the superPowers, when faced with increasingly acute economic troubles, inevitably turn to the further militarization of the national economy as the way out. In this regard, the present situation resembles that of the 1930s in many ways.
134.	Disarmament is an old issue, and China's views on it are well known. We are in favor of disarmament. But we favor genuine and not sham disarmament, still less empty talk about disarmament coupled with actual arms expansion year after year. Some say that to hold a disarmament conference is better than none. We understand this well intentioned desire. But we consider that, when the arms race between the two superPowers, which directly threatens the people of the world, is being stepped up, and when the superPower with the label of "socialism" is actually bent on using empty talk at a disarmament conference as a cover for its arms expansion and war preparations, the convening of a nominal disarmament conference or its preparatory meeting will only pro* duce the effect of lulling the people of the world.
135.	The Chinese Government is in favor of holding a genuine world disarmament conference. But the conference must have a clear aim and the necessary preconditions. The clear aim is the complete prohibition and thorough destruction of nuclear weapons, and absolutely not the so called limitation of strategic arms. The necessary preconditions are: all nuclear countries, and particularly the two nuclear superPowers, the Soviet Union and the United States, must first of all undertake the unequivocal obligation that at no time and in no circumstances will they be the first to use nuclear weapons, particularly against nonnuclear countries and nuclear free zones for example, the Soviet Union should, first of all, undertake obligations in respect of the nuclear free zone in Latin America and they must withdraw from abroad alt their armed forces, including nuclear missile forces, and dismantle all their military bases, including nuclear bases, on the territories of other countries. Only thus will it be possible for all countries, big and small, on an equal footing, to discuss with equanimity and resolve the question of the complete prohibition and thorough destruction of nuclear weapons and other questions, free from any threat of force.
136.	In the absence of a reduction of the armaments of the two superPowers, what should the numerous small and medium countries do in the face of their threat? In our opinion, the small and medium countries should strive to strengthen their necessary and independent defense capabilities in the light of specific conditions. This is a fundamental and reliable abroad.
13>. As expected, the Soviet Government, which comes up with some novelties each year, has put forward this year an item entitled "Prohibition of action to influence the environment and climate for military and other purposes incompatible with the maintenance of international security, human well being and health" [item 103J. The letter requesting the inclusion of this item as an important and urgent matter in the agenda of this session [A 19702] is so obscurely worded that one cannot make out its real meaning. We would rather wait till the Soviet representative explains the matter in clear and simple language before acting whether it deserves some comment,
138. Eighth, the Chinese delegation would like to state the following views on the question of defending State sovereignty and national economic rights and interests.
139* Inspired by the victorious struggle which the Arab countries and people waged with oil as a weapon, the third world countries have started an immense tide of struggle to defend their State sovereignty, control their national resources, develop their national economy and oppose exploitation and plunder by imperialism, and particularly that of the superPowers. Through the efforts of numerous small and medium steed countries from all parts of the world, the General Assembly at its sixth special session finally adopted the Declaration and the Program of Action on the Establishment of a Hew International Economic
Order. This was a significant victory for the united struggle of the third world countries. It marks a new trend in the struggle of the people of the world against imperialism, and particularly against hegemonism, a trend of deepening this struggle by carrying it into the economic field.
140.	Since the sixth special session, the developing countries have strongly demanded the implementation of the provisions of the Declaration and the Program of Action and the continued transformation of the old international economic relations based on exploitation and plunder. More and mote developing countries are taking bold action to control their national resources and the production and pricing of their raw materials. They have further united themselves in various raw material producers' organizations to strive to break superPower manipulation and monopoly. An important part of this struggle of the third world is the work of formulating the Charter of Economic Rights and Duties of States, initiated by the President of Mexico.
141.	But the superPowers have done their utmost to belittle or deny the great significance of the Declaration and the Program of Action and tried by all means to obstruct the realization of the just demands of the third world. One superPower openly declared its disagreement with certain principal paragraphs in the two documents and obstinately refused to implement their provisions. The other superPower has set in motion its propaganda machine to vilify the Declaration and the Program of Action as showing "regionalism" and "economism", "reflecting group interests", and so on and so forth. This fully shows that both superPowers want to preserve the old order of exploitation and plunder.
142.	Some people say that the current economic difficulties are caused by the increase in oil price. This is a specious statement. In the final analysis, the present economic difficulties are the inevitable outcome of the imperialist system; they are not due to increase in the prices of raw materials, still less to any alleged misdeeds on the part of the oil producing countries. Those people are daily spreading the idea that Arab and other oil producing countries have reaped a windfall of tens of billions of United States dollars through the oil price rise. But they forget that the international monopoly capital has reaped an immeasurably greater amount of super profits through long years of plunder and exploitation and through the forcing down of the prices of oil and other raw materials. Ever since the emergence of colonialism and then imperialism, the parity between the prices of raw materials and industrial goods on the world market has always been unfair. Particularly in times of economic crises, the colonialists and imperialists invariably use every possible means, including the forcing down of the prices of raw materials, to shift the grave consequences of economic crises on to the broad masses in the colonies and semi colons, i.e., the developing countries of today. The imperialists regard this state of affair* **s normal and reasonable, and even as sacred and inviolable. Now, this sacred and inviolable state of affairs is being violated. To fly into a rage is futile. To bluff is also f 'tile. The profound significance of the oil battle lieu in the fact that the developing countries have united themselves and independently exercised control over their national resources and fought against plunder, exploitation and the shifting of crises on to them. Of course, higher oil prices have caused non oil producing countries of the third world some temporary difficulties. Ways should be sought to resolve these difficulties, but this struggle and its great historic significance must not be negated on this account.
143.	Combating maritime hegemonism and formulating a new law of the sea is an important aspect of the struggle of the developing countries to safeguard state sovereignty and develop their national economy. At the recent Third United Nations Conference on the Law of the Sea held in Caracas, the great majority of the developing countries were for the establishment of an exclusive economic zone of 200 nautical miles. Driven by circumstances, the two superPowers ostensibly gave up their opposition an attitude in which they had persisted all along. But, as if by agreement, they both raised a number of preconditions and restrictions under the name of a "package deal". The substance of these preconditions and restrictions is insistence on "freedom of passage" through straits within territorial seas and on "freedom of fishing" and "freedom of scientific research" in the exclusive economic zones. Nominally they have accepted a 200 nautical mile economic zone, but actually they want to emasculate the exclusive economic zone so that it will be devoid of any concrete substance and the developing countries will be left with nothing whatsoever. To put it bluntly, the "freedoms" demanded by the superPowers are their freedom to plunder the developing countries and their freedom to pursue hegemonism.
144.	In particular, the super Power which claims to be "the natural ally of the developing countries" has put on an even more wonderful show. Assuming a compassionate tone, it exclaimed that international trade and security would be impaired if freedom of passage through straits within territorial seas should be denied, and that if it was not allowed to go fishing iii the exclusive economic zone, the fish there would die uselessly. You see, how kindhearted it is. In fact, these are but crocodile tears, which cannot disguise its vicious super features.
145.	It is a serious struggle to defend State sovereignty, control national resources, develop national economy and combat superPower plunder and exploitation. The super Powers have bound to put up a desperate fight, but it will be of no avail. At the sixth special session of the General Assembly and the Third United Nations Conference on the Law of the Sea at Caracas, numerous developing countries came forward to expose and condemn the superPowers and resolutely called for smashing the old international order and taking their destiny into their own hands. This is a thing that has never happened before. The superPowers have never been so isolated. The situation is excellent. We are confident that the numerous developing countries, closing their ranks, allying with all forces that can be allied with and persevering in struggle, will surely continue to win new victories.
146.	International developments show that the world has changed enormously and profoundly. Countries want independence, nations want liberation, and the people want revolution this torrential tide is sweeping into every corner of the earth. Storms have broken out even in places that have been rather quiet for decades. The world situation at present is indeed aptly described by the verse, "The wind sweeping through the tower heralds a rising storm in the mountains." And this wind is gathering momentum. At such a juncture , it is our hope that this session of the General Assembly will do some useful things to advance the cause of human progress. The Chinese delegation is ready to work with all of you toward this end.
